        Case 1:16-cv-01209-TWT Document 123 Filed 03/08/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


KAYLA BUMPUS,

                     Plaintiff,                           CIVIL ACTION FILE

vs.                                                       1:16-CV-01209-TWT

NATIONAL CREDIT SYSTEMS, INC.,

                     Defendant.


                                      JUDGMENT

       This action having come before the court, Honorable Thomas W. Thrash, United

States Chief District Judge, for consideration of the Plaintiff's Motion for Attorney Fees, and

the court having GRANTED said motion, it is

       Ordered and adjudged that the Plaintiff recover from the Defendant attorney fees

in the amount of $175,070.00.

       Dated at Atlanta, Georgia, this 8th day of March, 2019.


                                                          JAMES N. HATTEN
                                                          CLERK OF COURT


                                                    By: s/ Stephanie Pittman
                                                         Deputy Clerk

Prepared, Filed, and Entered
in the Clerk’s Office
March 8, 2019
James N. Hatten
Clerk of Court

By: s/ Stephanie Pittman
       Deputy Clerk
